Exhibit 10.1

 

EARTHLINK, INC.

                    PLAN

Incentive Stock Option Agreement

No. of shares subject to
Incentive Stock Option:

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) dated as of the      
day of                , 20     , by and between EarthLink, Inc., a Delaware
corporation (the “Company”), and                      (“Participant”) is made
pursuant and subject to the provisions of the                      Plan (the
“Plan”), a copy of which is attached hereto.  All terms used herein that are
defined in the Plan have the same meaning given them in the Plan.

1.                                   Grant of Incentive Stock Option.  Pursuant
to the Plan, the Company, on                , 20      (the “Date of Grant”),
granted to Participant, subject to the terms and conditions of the Plan and
subject further to the terms and conditions herein set forth, the right and
option to purchase from the Company all or any part of an aggregate of
           shares of Common Stock at the option price of $           per share,
such option price per share being not less than the Fair Market Value of a share
of the Common Stock on the Date of Grant (or, in case of a Ten Percent
Shareholder as described in the Plan, not less than 110 percent of the Fair
Market Value of a share of the Common Stock on the Date of Grant). This Option
is to be treated as an Incentive Stock Option; except, however, if the aggregate
Fair Market Value, determined at the time of grant, of shares of Common Stock
with respect to which Participant may exercise Incentive Stock Options for the
first time during any calendar year under the Plan and any other plan of the
Company exceeds $100,000, the Incentive Stock Options that cause the limitation
to be exceeded shall be treated as Nonqualified Stock Options. . This Incentive
Stock Option is exercisable as hereinafter provided.

 


2.                                       TERMS AND CONDITIONS.  THIS INCENTIVE
STOCK OPTION IS SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


(A)                                  EXPIRATION DATE.  THIS INCENTIVE STOCK
OPTION SHALL EXPIRE AT 11:59 P.M. ON                , 20      (THE “EXPIRATION
DATE”).  IN NO EVENT SHALL THE EXPIRATION DATE BE LATER THAN 10 YEARS FROM THE
DATE OF GRANT (OR, IN CASE OF A TEN PERCENT SHAREHOLDER AS DESCRIBED IN THE
PLAN, FIVE YEARS FROM THE DATE OF GRANT).


(B)                                 EXERCISE OF OPTION.  EXCEPT AS PROVIDED IN
THE PLAN AND IN PARAGRAPHS 3, 4, 5, 6 OR 7, THIS INCENTIVE STOCK OPTION SHALL BE
EXERCISABLE WITH RESPECT TO TWENTY-FIVE PERCENT (25%) OF THE SHARES OF COMMON
STOCK SUBJECT TO THE OPTION ON THE FIRST ANNUAL ANNIVERSARY OF THE DATE OF GRANT
AND THEN WITH RESPECT TO ANOTHER SIX AND ONE QUARTER PERCENT (6.25%) OF THE
SHARES OF COMMON STOCK SUBJECT TO THIS OPTION ON EACH QUARTERLY (THREE-MONTH)
ANNIVERSARY THEREAFTER UNTIL THIS OPTION HAS BECOME EXERCISABLE WITH RESPECT TO
ONE HUNDRED PERCENT (100%) OF THE SHARES OF COMMON STOCK SUBJECT TO THIS OPTION,
PROVIDED PARTICIPANT IS STILL EMPLOYED BY

 

--------------------------------------------------------------------------------


 


THE COMPANY OR ANY SUBSIDIARY AT EACH SUCH TIME.  ONCE THIS INCENTIVE STOCK
OPTION HAS BECOME EXERCISABLE IN ACCORDANCE WITH THE PRECEDING SENTENCE, IT
SHALL CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF THE TERMINATION OF THE
PARTICIPANT’S RIGHTS HEREUNDER PURSUANT TO PARAGRAPHS 3, 4, 5, 6 OR 7 OR UNTIL
THE EXPIRATION DATE.  A PARTIAL EXERCISE OF THIS INCENTIVE STOCK OPTION SHALL
NOT AFFECT PARTICIPANT’S RIGHT TO EXERCISE THIS INCENTIVE STOCK OPTION WITH
RESPECT TO THE REMAINING SHARES, SUBJECT TO THE CONDITIONS OF THE PLAN AND THIS
AGREEMENT.


(C)                                  METHOD OF EXERCISE AND PAYMENT FOR SHARES. 
THIS INCENTIVE STOCK OPTION SHALL BE EXERCISED BY DELIVERING WRITTEN NOTICE TO
THE ATTENTION OF THE COMPANY’S SECRETARY OR HIS DESIGNEE AT THE COMPANY’S
PRINCIPAL OFFICE LOCATED AT 1375 PEACHTREE STREET, LEVEL A, ATLANTA, GA 30309. 
THE EXERCISE DATE SHALL BE (I) IN THE CASE OF NOTICE BY MAIL, THE DATE OF
POSTMARK, OR (II) IF DELIVERED IN PERSON, THE DATE OF DELIVERY.  SUCH NOTICE
SHALL BE ACCOMPANIED BY PAYMENT OF THE OPTION PRICE IN FULL, IN CASH OR CASH
EQUIVALENT ACCEPTABLE TO THE ADMINISTRATOR, OR, IF THE ADMINISTRATOR IN ITS
DISCRETION PERMITS, (I) BY THE SURRENDER OF SHARES OF COMMON STOCK THAT
PARTICIPANT HAS OWNED FOR AT LEAST SIX MONTHS WITH AN AGGREGATE FAIR MARKET
VALUE (DETERMINED AS OF THE PRECEDING BUSINESS DAY) WHICH, TOGETHER WITH ANY
CASH OR CASH EQUIVALENT PARTICIPANT PAYS, IS NOT LESS THAN THE OPTION PRICE OF
THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THE INCENTIVE STOCK OPTION IS
BEING EXERCISED, (II) BY A CASHLESS EXERCISE THROUGH A BROKER, (III) BY SUCH
OTHER MEDIUM OF PAYMENT AS THE ADMINISTRATOR IN ITS DISCRETION SHALL AUTHORIZE
OR (IV) BY ANY COMBINATION OF THE AFOREMENTIONED METHODS OF PAYMENT.


(D)                                 NONTRANSFERABILITY.  THIS INCENTIVE STOCK
OPTION IS NONTRANSFERABLE EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION.  DURING PARTICIPANT’S LIFETIME, ONLY PARTICIPANT MAY EXERCISE THIS
INCENTIVE STOCK OPTION. NO RIGHT OR INTEREST OF PARTICIPANT IN THIS INCENTIVE
STOCK OPTION SHALL BE LIABLE FOR, OR SUBJECT TO, ANY LIEN, OBLIGATION OR
LIABILITY OF THE PARTICIPANT.

(e)                                  Shareholder Rights.  Participant shall not
have any rights as a shareholder with respect to shares of Common Stock subject
to this Incentive Stock Option until the proper exercise of such Incentive Stock
Option, the payment of the Option price and any applicable withholding taxes,
and the issuance to Participant of the certificates representing the shares of
Common Stock for which the Incentive Stock Option is exercised.


3.                                       EXERCISE IN THE EVENT OF DEATH.  THIS
INCENTIVE STOCK OPTION SHALL BE EXERCISABLE FOR ALL OR PART OF THE NUMBER OF
SHARES OF COMMON STOCK THAT PARTICIPANT IS ENTITLED TO PURCHASE PURSUANT TO
PARAGRAPH 2(A) AND (B) AS OF THE DATE OF PARTICIPANT’S DEATH, REDUCED BY THE
NUMBER OF SHARES FOR WHICH PARTICIPANT PREVIOUSLY EXERCISED THE INCENTIVE STOCK
OPTION, IN THE EVENT PARTICIPANT DIES WHILE EMPLOYED BY THE COMPANY OR ANY
SUBSIDIARY AND PRIOR TO THE EXPIRATION DATE AND PRIOR TO THE TERMINATION OF THE
PARTICIPANT’S RIGHTS UNDER PARAGRAPHS 4, 5, 6 OR 7.  IN THAT EVENT, THIS
INCENTIVE STOCK OPTION MAY BE EXERCISED BY PARTICIPANT’S ESTATE, OR THE PERSON
OR PERSONS TO WHOM PARTICIPANT’S RIGHTS UNDER THIS INCENTIVE STOCK OPTION SHALL
PASS BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  IN THAT EVENT,
PARTICIPANT’S ESTATE OR SUCH PERSONS MAY EXERCISE THIS INCENTIVE STOCK OPTION
DURING THE REMAINDER OF THE PERIOD PRECEDING THE EXPIRATION DATE OR WITHIN 180
DAYS OF THE DATE PARTICIPANT DIES, WHICHEVER IS SHORTER.


4.                                       EXERCISE IN THE EVENT OF DISABILITY. 
THIS INCENTIVE STOCK OPTION SHALL BE EXERCISABLE FOR ALL OR PART OF THE NUMBER
OF SHARES OF COMMON STOCK THAT PARTICIPANT IS ENTITLED TO

 

 

2

--------------------------------------------------------------------------------


 


PURCHASE PURSUANT TO PARAGRAPH 2(A) AND (B) AS OF THE DATE PARTICIPANT BECOMES
PERMANENTLY AND TOTALLY DISABLED (AS DEFINED BELOW), REDUCED BY THE NUMBER OF
SHARES FOR WHICH PARTICIPANT PREVIOUSLY EXERCISED THE INCENTIVE STOCK OPTION, IF
PARTICIPANT BECOMES PERMANENTLY AND TOTALLY DISABLED WITHIN THE MEANING OF
SECTION 22(E)(3) OF THE CODE (“PERMANENTLY AND TOTALLY DISABLED”) WHILE EMPLOYED
BY THE COMPANY OR ANY SUBSIDIARY AND PRIOR TO THE EXPIRATION DATE AND PRIOR TO
THE TERMINATION OF PARTICIPANT’S RIGHTS UNDER PARAGRAPHS 3, 5, 6 OR 7.  IN THAT
EVENT, PARTICIPANT MAY EXERCISE THIS INCENTIVE STOCK OPTION DURING THE REMAINDER
OF THE PERIOD PRECEDING THE EXPIRATION DATE OR WITHIN 180 DAYS OF THE DATE HE
CEASES TO BE EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY ON ACCOUNT OF BEING
PERMANENTLY AND TOTALLY DISABLED, WHICHEVER IS SHORTER.  THE ADMINISTRATOR, IN
ITS SOLE DISCRETION, SHALL DETERMINE WHETHER PARTICIPANT IS PERMANENTLY AND
TOTALLY DISABLED FOR PURPOSES OF THIS PARAGRAPH 4.


5.                                       EXERCISE IN THE EVENT OF RETIREMENT. 
THIS INCENTIVE STOCK OPTION SHALL BE EXERCISABLE FOR ALL OR PART OF THE NUMBER
OF SHARES OF COMMON STOCK THAT PARTICIPANT IS ENTITLED TO PURCHASE PURSUANT TO
PARAGRAPH 2(A) AND (B) AS OF THE DATE PARTICIPANT RETIRES (AS DEFINED BELOW),
REDUCED BY THE NUMBER OF SHARES FOR WHICH PARTICIPANT PREVIOUSLY EXERCISED THE
INCENTIVE STOCK OPTION, IF PARTICIPANT RETIRES (AS DEFINED BELOW) WHILE EMPLOYED
BY THE COMPANY OR ANY SUBSIDIARY AND PRIOR TO THE EXPIRATION DATE AND PRIOR TO
THE TERMINATION OF PARTICIPANT’S RIGHTS UNDER PARAGRAPHS 3, 4, 6 OR 7.  IN THAT
EVENT, PARTICIPANT MAY EXERCISE THIS OPTION DURING THE REMAINDER OF THE PERIOD
PRECEDING THE EXPIRATION DATE OR WITHIN 30 DAYS OF THE DATE PARTICIPANT RETIRES,
WHICHEVER IS SHORTER.  FOR PURPOSES OF THIS AGREEMENT, PARTICIPANT RETIRES
WHENEVER PARTICIPANT TERMINATES EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY ON
ACCOUNT OF RETIREMENT UNDER ANY TAX-QUALIFIED RETIREMENT PLAN OF THE COMPANY IN
WHICH PARTICIPANT PARTICIPATES.


6.                                       EXERCISE AFTER TERMINATION OF
EMPLOYMENT.  THIS INCENTIVE STOCK OPTION SHALL BE EXERCISABLE FOR ALL OR PART OF
THE NUMBER OF SHARES THAT PARTICIPANT IS ENTITLED TO PURCHASE PURSUANT TO
PARAGRAPH 2(A) AND (B) AS OF THE DATE PARTICIPANT CEASES TO BE EMPLOYED BY THE
COMPANY OR ANY SUBSIDIARY, REDUCED BY THE NUMBER OF SHARES FOR WHICH PARTICIPANT
PREVIOUSLY EXERCISED THE INCENTIVE STOCK OPTION, IF PARTICIPANT CEASES TO BE
EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY OTHER THAN ON ACCOUNT OF DEATH OR
DISABILITY OR BECAUSE HE RETIRES PRIOR TO THE EXPIRATION DATE AND PRIOR TO THE
TERMINATION OF PARTICIPANT’S RIGHTS UNDER PARAGRAPHS 3, 4, 5 OR 7.  IN THAT
EVENT, PARTICIPANT MAY EXERCISE THIS INCENTIVE STOCK OPTION DURING THE REMAINDER
OF THE PERIOD PRECEDING THE EXPIRATION DATE OR UNTIL THE DATE THAT IS 30 DAYS
AFTER THE DATE PARTICIPANT CEASES TO BE EMPLOYED BY THE COMPANY OR ANY
SUBSIDIARY OTHER THAN ON ACCOUNT OF DEATH OR DISABILITY OR BECAUSE PARTICIPANT
RETIRES, WHICHEVER IS SHORTER.


7.                                       TERMINATION OF EMPLOYMENT FOR CAUSE. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, ALL RIGHTS HEREUNDER WILL
BE IMMEDIATELY DISCONTINUED AND FORFEITED, AND THE COMPANY SHALL NOT HAVE ANY
FURTHER OBLIGATION HEREUNDER TO PARTICIPANT AND THE OPTION WILL NOT BE
EXERCISABLE FOR ANY NUMBER OF SHARES OF COMMON STOCK (EVEN IF THE OPTION
PREVIOUSLY BECAME EXERCISABLE), ON AND AFTER THE TIME PARTICIPANT IS DISCHARGED
FROM EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY FOR CAUSE.


8.                                       INVESTMENT REPRESENTATIONS.  IN
CONNECTION WITH THE ACQUISITION OF THIS OPTION, PARTICIPANT REPRESENTS AND
WARRANTS AS FOLLOWS:


(A)                                  PARTICIPANT IS ACQUIRING THIS OPTION AND,
UPON EXERCISE OF THE OPTION, WILL BE ACQUIRING SHARES OF COMMON STOCK FOR
INVESTMENT FOR PARTICIPANT’S OWN ACCOUNT,

 

 

3

--------------------------------------------------------------------------------


 


NOT AS A NOMINEE OR AGENT, AND NOT WITH A VIEW TO OR FOR RESALE IN CONNECTION
WITH, ANY DISTRIBUTION THEREOF.


(B)                                 PARTICIPANT HAS A PRE-EXISTING BUSINESS OR
PERSONAL RELATIONSHIP WITH THE COMPANY OR ONE OF ITS DIRECTORS, OFFICERS OR
CONTROLLING PERSONS AND BY REASON OF PARTICIPANT’S BUSINESS OR FINANCIAL
EXPERIENCE, HAS, AND COULD BE REASONABLY ASSUMED TO HAVE, THE CAPACITY TO
EVALUATE THE MERITS AND RISKS OF PURCHASING SHARES OF COMMON STOCK AND TO MAKE
AN INFORMED INVESTMENT DECISION WITH RESPECT THERETO AND TO PROTECT
PARTICIPANT’S INTEREST IN CONNECTION WITH THE ACQUISITION OF THIS OPTION AND
SHARES OF COMMON STOCK.


9.                                       MINIMUM EXERCISE.  THIS INCENTIVE STOCK
OPTION MAY NOT BE EXERCISED FOR LESS THAN       SHARES OF COMMON STOCK UNLESS IT
IS EXERCISED FOR THE FULL NUMBER OF SHARES THAT REMAIN SUBJECT TO THE INCENTIVE
STOCK OPTION.


10.                                 FRACTIONAL SHARES.  FRACTIONAL SHARES SHALL
NOT BE ISSUABLE HEREUNDER, AND WHEN ANY PROVISION HEREOF MAY ENTITLE PARTICIPANT
TO A FRACTIONAL SHARE, SUCH FRACTION SHALL BE DISREGARDED.


11.                                 TAX WITHHOLDING AND REPORTING.  PARTICIPANT
IS RESPONSIBLE FOR SATISFYING IN CASH OR CASH EQUIVALENT ANY INCOME AND
EMPLOYMENT (INCLUDING WITHOUT LIMITATION SOCIAL SECURITY AND MEDICARE) TAX
WITHHOLDING OBLIGATIONS ATTRIBUTABLE TO PARTICIPATION IN THE PLAN AS A RESULT OF
THE GRANT OR EXERCISE.  THE COMPANY SHALL COMPLY WITH ALL SUCH REPORTING AND
OTHER REQUIREMENTS RELATING TO THE ADMINISTRATION OF THE PLAN AND THE GRANT,
EXERCISE AND VESTING OF THIS INCENTIVE STOCK OPTION AS APPLICABLE LAW REQUIRES.


12.                                 CHANGE IN CAPITAL STRUCTURE.  THE TERMS OF
THIS INCENTIVE STOCK OPTION SHALL BE ADJUSTED IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE PLAN AS THE ADMINISTRATOR DETERMINES IS EQUITABLY REQUIRED IN
THE EVENT THE COMPANY EFFECTS ONE OR MORE STOCK DIVIDENDS, STOCK SPLIT-UPS,
SUBDIVISIONS OR CONSOLIDATIONS OF SHARES OR OTHER SIMILAR CHANGES IN
CAPITALIZATION.


13.                                 NOTIFICATION UPON SALE.  PARTICIPANT SHALL
GIVE WRITTEN NOTICE TO THE COMPANY’S SECRETARY AT THE COMPANY’S PRINCIPAL OFFICE
LOCATED AT 1375 PEACHTREE STREET, LEVEL A, ATLANTA, GA 30309, IF PARTICIPANT
SELLS OR OTHERWISE DISPOSES OF ANY SHARES OF COMMON STOCK ACQUIRED UNDER THIS
INCENTIVE STOCK OPTION BEFORE THE EXPIRATION OF THE LATER OF THE TWO-YEAR PERIOD
BEGINNING ON THE DATE OF GRANT OR THE ONE-YEAR PERIOD BEGINNING ON THE DATE THAT
PARTICIPANT EXERCISED THIS INCENTIVE STOCK OPTION WITH RESPECT TO SUCH SHARES.


14.                                 NO RIGHT TO CONTINUED EMPLOYMENT.  THIS
INCENTIVE STOCK OPTION DOES NOT CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT
TO CONTINUANCE OF EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE PARTICIPANT’S EMPLOYMENT AT ANY TIME.


15.                                 PARTICIPANT BOUND BY PLAN.  PARTICIPANT
HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND AGREES TO BE BOUND BY ALL
THE TERMS AND PROVISIONS OF THE PLAN AS IT MAY BE AMENDED FROM TIME TO TIME IN
ACCORDANCE WITH THE TERMS THEREOF, PROVIDED THAT NO SUCH AMENDMENT SHALL DEPRIVE
PARTICIPANT, WITHOUT PARTICIPANT’S CONSENT, OF THIS INCENTIVE STOCK OPTION OR
ANY RIGHTS THEREUNDER.  PURSUANT TO THE PLAN, THE COMPANY’S BOARD OF DIRECTORS
IS AUTHORIZED TO ADOPT RULES AND REGULATIONS NOT INCONSISTENT WITH THE PLAN AS
IT SHALL DEEM APPROPRIATE AND PROPER.  A COPY OF THIS PLAN IN ITS PRESENT FORM
IS AVAILABLE ON THE COMPANY’S INTRANET SITE AT                    .

 

4

--------------------------------------------------------------------------------


 

 


16.                                 BINDING EFFECT.  SUBJECT TO THE LIMITATIONS
STATED ABOVE AND IN THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE LEGATEES, DISTRIBUTEES, TRANSFEREES AND PERSONAL
REPRESENTATIVES OF PARTICIPANT AND THE SUCCESSORS OF THE COMPANY.


17.                                 CONFLICTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE
PROVISIONS OF THE PLAN SHALL GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL
MEAN THE PLAN AS IN EFFECT ON THE DATE HEREOF.


18.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, EXCEPT TO THE EXTENT FEDERAL LAW
APPLIES.

                                                IN WITNESS WHEREOF, the Company
has caused this Agreement to be signed by a duly authorized officer, and
Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

 

EARTHLINK, INC.

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

SEAL)

 

Participant

 

 

 

 

 

5

--------------------------------------------------------------------------------